Citation Nr: 0403183	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1992, for service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1971 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.



FINDINGS OF FACT

1. Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for an earlier effective date 
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2.  The veteran's claim for compensation for a left knee 
disorder was received by the RO on July 30, 1973, and 
subsequently denied.

3.  The veteran perfected a timely appeal of the RO's denial 
of service connection for a left knee disorder.

4.  In October 1975, the Board denied the veteran's claim of 
service connection for a left knee disorder; the veteran did 
not appeal.

5. The veteran's application to reopen his claim for 
compensation for a left knee disorder was received by the RO 
on November 18, 1992.

6.  A November 2001 rating decision granted service 
connection for a left knee disorder, assigning an effective 
date of November 18, 1992. 




CONCLUSIONS OF LAW

1.  The October 1975 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1100 (2003).

2.  The criteria for an effective date earlier than November 
18, 1992, for the award of service connection for a left knee 
disorder have not been met.  38 U.S.C.A. 5107, 5110 (West 
2002); 38 C.F.R. 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a Statement of the Case issued in February 2003.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, VA examinations dated in November 1973, February 1975, 
and March 2001, and private medical records from Arizona Bone 
and Joint Surgeons, P.F.H., M.D., and Arizona Medical Clinic.  
There is no indication of relevant, outstanding records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of an earlier effective date for a left knee disorder.

I.  Factual Background

On July 30, 1973, the veteran filed a claim of service 
connection for a left knee disorder.  At that time, the 
evidence of record consisted of the service medical records 
and a VA examination performed in November 1973.  

A January 1974 rating decision, in pertinent part, denied 
service connection for a left knee disorder because the 
November 1973 examiner did not find a left knee disability.  
The veteran duly appealed.  He was afforded another VA 
examination in February 1975.  The RO continued the denial of 
service connection, again, due to the February 1975 examiner 
finding no injury to the knee.  The matter was certified to 
the Board, and an October 1975 decision denied service 
connection for a left knee disorder.  The veteran did not 
appeal the Board's decision.

On November 18, 1992, the veteran submitted an application to 
reopen his claim of service connection for arthritis of both 
legs, knees and right foot.  In an August 1993 rating 
decision the RO denied service connection for arthritis of 
the right knee, arthritis of the left knee and arthritis of 
the right foot.  The veteran duly appealed and in January 
2000, the Board remanded the matter to the RO to determine 
whether new and material evidence had been received to reopen 
a claim of service connection for a left knee disability, to 
include arthritis.  In a March 2000 rating decision, the RO 
determined that new and material evidence had not been 
received.  The veteran perfected an appeal, and a December 
2000 Board decision determined that new and material evidence 
had been received to reopen the claim of service connection 
for a left knee disorder.

The evidence of record consisted of private medical records 
from Arizona Bone and Joint Surgeons dated from May to July 
1992; P.F.H., M.D., dated from July to September 1992, and 
Arizona Medical Clinic dated from February 1994 to October 
1996.  The veteran underwent a VA examination in March 2001 
and a left knee strain was diagnosed.

In November 2001, the RO granted service connection for a 
left knee strain and assigned a 10 percent evaluation 
effective November 18, 1992.  

II.  Analysis

The veteran has not specifically alleged clear and 
unmistakable error in the October 1975 Board decision.  The 
veteran did not appeal the October 1975 decision to the Court 
of Appeals for Veterans Claims; therefore, the Board's 
decision is final and binding as to conclusions based on the 
evidence on file at the time.  See 38 C.F.R. § 20.1100.

Private medical records from Arizona Bone and Joint Surgeons, 
P.F.H., M.D., and Arizona Medical Clinic were received by the 
RO.  On appeal, the Board found such evidence new and 
material for the purpose of reopening the claim.  
Subsequently, on VA examination performed in March 2001, the 
examiner reported a nexus between the veteran's left knee 
disability and service.  

In November 2001, the RO granted service connection for a 
left knee disorder.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).  When 
there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2003).

When the veteran filed his claim of service connection for a 
left knee disorder on November 18, 1992, it was a claim to 
reopen because there was a prior final disallowance of this 
claim, as discussed above.  Once that prior decision became 
final, any claim filed thereafter was a claim to reopen.

The assigned effective date of November 18, 1992, is the date 
of receipt of the veteran's claim. There is no indication in 
the file, or any allegation from the veteran, that any claim 
was filed between the denial in October 1975 and the reopened 
claim in November 1992.

Although the veteran may have suffered from a left knee 
disorder since his military service, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied. See Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  The veteran did 
not submit a claim to reopen at any time between the last 
denial in October 1975 and his claim to reopen in November 
18, 1992.  These dates are more than one year after his 
separation from active service.  In light of this fact, the 
Board concludes that an effective date earlier than November 
18, 1992, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i), 
(q)(1)(i) and (ii), and (r) (2003); see also Wright v. Gober, 
10 Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  As such, there is simply no legal basis for an 
effective date earlier than November 18, 1992, for service 
connection for a left knee disorder.







ORDER

Entitlement to an effective date earlier than November 18, 
1992, for service connection for a left knee disorder, is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



